 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    MICHELE PAGE,                                            Case No. 2:16-cv-03007-JCM-GWF
 8                                            Plaintiff,
              v.                                                             ORDER
 9
      SPRINT COMMUNICATIONS,
10
                                           Defendant.
11

12          This matter is before the Court on Plaintiff’s failure to comply with the Court’s Order (ECF
13   No. 5), filed on June 8, 2018.
14          Plaintiff is proceeding in this action pro se and she submitted a complaint on December
15   28, 2016. See Complaint (ECF No. 1-1). The Court issued a screening order (ECF No. 5) granting
16   Plaintiff’s request to proceed in forma pauperis and screened the complaint pursuant to 28 U.S.C.
17   § 1915(e). The undersigned found that Plaintiff’s complaint failed to state a valid claim for relief
18   and dismissed her complaint without prejudice. Plaintiff had until July 9, 2018 to file an amended
19   complaint correcting the noted deficiencies. To date, Plaintiff has failed to file an amended
20   complaint.
21          Plaintiff, however, filed a document with the Court on December 11, 2018 that appears to
22   request a status of her case. Plaintiff is advised that litigation has not commenced due to her failure
23   to file an amended complaint. The Court will grant Plaintiff another opportunity to file an amended
24   complaint correcting the noted deficiencies in the screening order. Once Plaintiff files an amended
25   complaint, the original pleading no longer serves any function in the case. Therefore, in an
26   amended complaint, as in an original complaint, each claim and the involvement of each defendant
27   must be sufficiently alleged. Plaintiff is again advised that litigation will not commence upon the
28   filing of an amended complaint. Rather, the Court will need to conduct an additional screening of
                                                           1
 1   the amended complaint pursuant to 28 U.S.C. § 1915(e). If Plaintiff fails to file an amended

 2   complaint or fails to cure the deficiencies identified above, the Court will recommend that the

 3   complaint be dismissed with prejudice. Accordingly,

 4          IT IS HEREBY ORDERED that Plaintiff shall have until January 14, 2019 to file an

 5   amended complaint correcting the deficiencies noted in the Court’s Screening Order (ECF No. 5).

 6          IT IS FURTHER ORDERED that the Clerk of the Court shall mail Plaintiff a copy of

 7   the Court’s Screening Order (ECF No. 5).

 8          Dated this 14th day of December, 2018.
 9

10
                                                         GEORGE FOLEY, JR.
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
